Citation Nr: 0024962	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from February 8, 1957 
to October 8, 1957. 

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court) from a May 
26, 1999 decision of the Board that denied entitlement to 
service connection for PTSD.  The Court vacated the May 26, 
1999 Board decision and remanded the case for another 
decision taking into account matters raised in its order.  

The Board in May 2000 advised the veteran's attorney of the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In August 2000, the Board received 
additional evidence that was apparently submitted to the RO 
after the Court decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1 
(hereafter M21-1), Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



The Board in May 1999 determined that the veteran has 
submitted a well grounded claim.  In the joint motion, the 
parties agreed that a remand was necessary to consider the 
claim in light of changes to 38 C.F.R. § 3.304(f) and VA 
General Counsel precedent, VAOPGCPREC 12-99, both issued 
after the Board decision. The changes to 38 C.F.R. § 3.304(f) 
were effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 
18, 1999).  The veteran is entitled to have his claim 
adjudicated under these provisions or applicable M21-1 
provisions whichever are more favorable to him.  See Cohen v. 
Brown, 10 Vet. App. 128, 139-41 (1997); Karnas v. Derwinski, 
1 Vet. App. 301 (1991).  

The Board observes that the veteran did not waive RO 
consideration of the evidence submitted after the Court 
decision.  The circumstances of this case require a remand 
for RO consideration of this evidence.  38 C.F.R. 
§§ 19.37(b), 20.1304(c).  

The evidentiary considerations to establish service 
connection of PTSD in an adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  A diagnosis of PTSD meeting established 
criteria is an essential element to establish service 
connection.  The Board is bound by the regulations and the 
implied standard of proof for service connection under 
section 3.304(f).  See for example Patton v. West, 12 Vet. 
App. 272, 280 (1999).  The joint motion summarized the VA 
examinations and other assessments that did find PTSD.  The 
Board notes that the VA examiners did not doubt the veteran's 
credibility.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  In addition, the Court in Patton 
noted that evidence need only be in relative equipoise to 
prevail on the question of the existence of a stressor. 

Whether the diagnosis with respect to PTSD linked to service 
is established would seem to require confirmation of alleged 
combat since the veteran has mentioned the events he believes 
support his claim and these principally are linked to combat 
encounters that occurred during peacetime service in Korea. 



The Board recognizes that corroboration of the stressors may 
be a part of an official military record.  In claims such as 
the veteran's, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  He does not have any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration.  The evidence recently 
received included the recollections of a serviceman who 
served with the veteran, but in another company. 

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43.  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

Regarding the occurrence of an inservice stressor, the Board 
must point out that the current development guidelines 
instruct that the RO should "...always send an inquiry in 
instances in which the only obstacle to service connection is 
confirmation of an alleged stressor.  A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the USASCRUR or the Marine Corps."  M21-1, 
Part III, para. 5.14b(5).  The recently received 
recollections of a service comrade would seem to require 
another attempt to locate unit information to corroborate 
claimed stressors.

The Board observes that the representation agreement requires 
that all contacts with the veteran be made though his 
attorney.  

In view of the recent legal precedent as applied to the facts 
of this appeal, the case is again remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should again ask the veteran to 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may have additional records referable to 
his treatment for psychiatric 
symptomatology including PTSD.  All 
contacts with the appellant should be in 
accordance with the representation 
agreement with his private attorney that 
is assumed remains in effect.

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any additional 
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  Then the RO should complete any 
additional development as provided in 
M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

4.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, VAOPGCPREC 12-99 and the provisions 
of 38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, including forwarding the 
pertinent information along with any 
additional personnel records to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran, or obtaining reexamination 
of the veteran to supplement the record, 
the RO should review the claims file to 
ensure that all of the foregoing 
development has been completed to the 
extent possible in accordance with the 
holding in Stegall v. West, 11 Vet. App. 
268 (1998).  The additional personnel 
record information referred to above was 
referenced in the USASCRUR correspondence 
dated July 28, 1998.

6.  Then, the RO should readjudicate the 
claim of service connection for PTSD in 
accordance with the adjudication guidance 
in Gaines v. West, Patton v. West and 
Cohen v. Brown, as well as the applicable 
law and regulations and precedent 
opinions of the VA General Counsel.  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


